DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 8, 10-13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GLAD-BACHRACH et al. (Pub. No.: US 2016/0350648, hereinafter GLAD-BACHRACH) in view of Wood (Patent No.: US 4,912,647).
Regarding claim 1: GLAD-BACHRACH discloses A computer implemented method comprising: determining that the computation includes a branching operation (GLAD-BACHRACH - [0033]: Typical activation functions include division (e.g., sigmoid) and comparison (e.g., rectified linear)); 
GLAD-BACHRACH - [0039]: To approximate a function f(x), (x, ƒ(x)) pairs are generated from this function, and polynomials can be utilized to do regression over these points to obtain the best fitting polynomial. This method can be implemented to approximate rectified linear function ƒ(x)=max(0, x). A 100K (x, ƒ(x)) pairs can be sampled uniformly from this function, then a polynomial can be used to fit these points1); and 
performing the computation on the encrypted data using the approximated branching operation to obtain an encrypted result of the computation (GLAD-BACHRACH - [0045]: neural network models can be trained using the first, second, or third training workflow which prepares the neural models for performing computations on encrypted data to generate encrypted results data).
However GLAD-BACHRACH doesn’t explicitly teach, but Wood discloses:
inputting, at a first computing device and from a second computing device connected to the first computing device through a network connection, a computation to be applied to encrypted data and executed on the first computing device (Wood - [Col. 3, Line 32-35]: units are connected together to form layered networks (which are also called manifolds). The inputs to units in the first layer are from outside the network; these inputs represent the external data to the network and are called collectively the network input. [Col. 5, Line 36-39]: The first subunit having one or more first inputs, and a corresponding first set of variables for operating upon the first inputs to provide a first output during a forward pass);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of GLAD-BACHRACH with Wood so that the input to units in the first layer are from outside of the network. The modification would have allowed the system to receive input from outside device as initial learning computations. 
Regarding claims 2 and 13: GLAD-BACHRACH as modified discloses wherein replacing the branching operation with the approximated branching operation comprises approximating the branching operation using a polynomial approximation (GLAD-BACHRACH - [0039]: polynomials can be utilized to do regression over these points to obtain the best fitting polynomial).
Regarding claims 4, 10 and 15: GLAD-BACHRACH as modified discloses wherein replacing the branching operation with the approximated branching operation comprises: 
determining a step function having an input range corresponding to an input range of the computation (GLAD-BACHRACH - [0036]: From the plots, we can that observe the following: (1) On the interval [−6,6], Chebyshev polynomials with order greater than 5 achieves a good approximation of sigmoid; (2) Outside the interval [−6,6], the polynomials diverge from sigmoid and the approximation is bad); and 
integrating the step function with a polynomial approximating the step function over the input range of the step function (GLAD-BACHRACH - [0038]: to achieve good approximation under a larger r may come at some detriment; the degree of polynomials may need to be increased accordingly).
Regarding claims 6, 11 and 17: GLAD-BACHRACH as modified discloses wherein determining that the computation includes a branching operation comprises determining that the computation includes an "if' statement (GLAD-BACHRACH - [0034]: the max value is taken among {xk}k=1 K, which involves comparison).

Regarding claim 8: GLAD-BACHRACH discloses A computer implemented method comprising: determining that the computation includes a branching operation (GLAD-BACHRACH - [0033]: Typical activation functions include division (e.g., sigmoid) and comparison (e.g., rectified linear)); 
for each of the one or more computations comprising a branching operation: 
replacing the branching operation with an approximated branching operation (GLAD-BACHRACH - [0039]: To approximate a function f(x), (x, ƒ(x)) pairs are generated from this function, and polynomials can be utilized to do regression over these points to obtain the best fitting polynomial. This method can be implemented to approximate rectified linear function ƒ(x)=max(0, x). A 100K (x, ƒ(x)) pairs can be sampled uniformly from this function, then a polynomial can be used to fit these points1); and 
performing the computation on the encrypted data using the approximated branching operation to obtain an encrypted result of the computation (GLAD-BACHRACH - [0045]: neural network models can be trained using the first, second, or third training workflow which prepares the neural models for performing computations on encrypted data to generate encrypted results data).
However GLAD-BACHRACH doesn’t explicitly teach, but Wood discloses:
inputting, at a first computing device, one or more computations to be applied to encrypted data received at the first computing device over a network connection (Wood - [Col. 3, Line 32-35]: units are connected together to form layered networks (which are also called manifolds). The inputs to units in the first layer are from outside the network; these inputs represent the external data to the network and are called collectively the network input. [Col. 5, Line 36-39]: The first subunit having one or more first inputs, and a corresponding first set of variables for operating upon the first inputs to provide a first output during a forward pass);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of GLAD-BACHRACH with Wood so that the input to units in the first layer are from outside of the network. The modification would have allowed the system to receive input as initial learning computations. 
Regarding claim 12: this claim defines a system claim that corresponds to method claim 1 and does not define beyond limitations of claim 1. Therefore, claim 12 is rejected with the same rational as in the rejection of claim 1. Furthermore, GLAD-BACHRACH in para. [0048] discloses a first computing device connected to a second computing device through a network connection (GLAD-BACHRACH - [0048]: The system includes a neural network training component configured for: selecting a neural network having a plurality of interconnected nodes including an input layer and output layer).
Regarding claim 19: GLAD-BACHRACH as modified discloses wherein the network connection is a cloud-based connection (GLAD-BACHRACH - [0020]: the neural network computations are performed for making predications based on encrypted data in a cloud computing platform operating environment).

s 3, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over GLAD-BACHRACH et al. (Pub. No.: US 2016/0350648, hereinafter GLAD-BACHRACH) in view of Wood (Patent No.: US 4,912,647) and Yomdin et al. (Patent Number: 5,510,838)
Regarding claims 3, 9 and 14: GLAD-BACHRACH as modified doesn’t explicitly teach but Yomdin discloses wherein replacing the branching operation with the approximated branching operation comprises approximating the branching operation using a means square integral polynomial approximation (Yomdin - [Col. 37, Line 36-37]:the polynomial of degree 2 is constructed which provides the best mean square approximation of the picture).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of GLAD-BACHRACH and Wood with Yomdin so that polynomial with degree n is constructed that provides the best mean square approximation. The modification would have allowed the system to achieve the best approximation result. 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GLAD-BACHRACH et al. (Pub. No.: US 2016/0350648, hereinafter GLAD-BACHRACH) in view of Wood (Patent No.: US 4,912,647) and Choi et al. (Pub. No.: US 2019/0122116, hereinafter Choi).
Regarding claims 5 and 16: GLAD-BACHRACH as modified doesn’t explicitly teach but Choi discloses wherein the integrating step uses a weighting function to normalize its output (Choi - [0032]: the neuron can determine this output based on determining the output of an activation function with the possibly-weighted inputs). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of GLAD-BACHRACH and Wood with Choi so that the output of the activation function is determined with the weighted input. The modification would have allowed the system to normalize the output. 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GLAD-BACHRACH et al. (Pub. No.: US 2016/0350648, hereinafter GLAD-BACHRACH) in view of Wood (Patent No.: US 4,912,647) and Rane et al. (Pub. No.: US 2016/0182222).
Regarding claims 7 and 18: GLAD-BACHRACH as modified doesn’t explicitly teach but Rane discloses further comprising storing the encrypted result of the computation in a database connected to the first computing device via the network connection (Rane - [0040]: The encrypted value resulting from the computation … can be stored as computation results 31 in the database 15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of GLAD-BACHRACH and Wood with Rane so that the encrypted result can be stored in a database. The modification would have allowed the system to persistent the encrypted result. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHABANNE et al. (Pub. No.: US 2018/0096248) - Methods for secure learning of parameters of a convolution neural network, and for secure input data classification
HOSHIZUKI et al. (Pub. No.: US  2019 / 0199510) - Processing apparatus, processing method, storage medium, and encryption processing system
Cheon et al. (Pub. No.: US 2020/0036511) - Apparatus for approximately processing encrypted messages and methods thereof
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 





/MENG LI/
Primary Examiner, Art Unit 2437